Title: From Thomas Jefferson to George Logan, 27 December 1808
From: Jefferson, Thomas
To: Logan, George


                  
                     Dear Sir
                     
                     Washington Dec. 27. 08.
                  
                  Your favor of the 8th. by mr Cunow was duly recieved & I now return you the letter it covered. mr Cunow’s object was so perfectly within our own views that it was readily obtained, & I am in hopes he has left us with a more correct opinion of the dispositions of the administration than his fraternity has generally manifested. I have within a few days had visits from the Poutewatamies, Miamis, Chippeways, Delawares & Cherokees, & there arrived some yesterday of (I believe) the Ottaways, Wiandots & others of that neighborhood. our endeavors are to impress on them all, profoundly, temperance, peace & agriculture, and I am persuaded they begin to feel profoundly the soundness of the advice.
                  Congress seem as yet to have been able to make up no opinion. some are for taking off the embargo before they separate; others not till their meeting next autumn; but both with a view to substitute war if no change takes place with the powers of Europe. a middle opinion is to have an extra session in May, to come then to a final decision. I have thought it right to take no part myself in proposing measures the execution of which will devolve on my successor. I am therefore chiefly an unmeddling listener to what others say. on the same ground I shall make no new appointments which can be deferred to the 4th. of March, thinking it fair to leave to my successor to select the agents for his own administration. as the moment of my retirement approaches I become more anxious for it’s arrival, and to begin at length to pass what yet remains to me of life & health in the bosom of my family & neighbors, & in communication with my friends, undisturbed by political concerns or passions. permit me to avail myself of this occasion to assure mrs Logan & yourself of my continued friendship and attachment, & that I shall ever be pleased to hear of your happiness & prosperity 
                  saluting you both with affection & respect
                  
                     Th: Jefferson
                     
                  
               